Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 11, 13, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8- 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa et al. (US 20020141067 A1) hereafter referred to as Takakuwa in view of Otsuka et al. (US 20120147208 A1) hereafter referred to as Otsuka.
In regard to claim 1 Takakuwa teaches an imaging element [see Fig. 10 see paragraph 0102 “image pickup unit” “in a two-dimensional image sensor, a light detecting part (for example, a photodiode) 140 is provided for each of a plurality of pixels”], comprising: 
a first light absorbing film [see it can be either “color filter 180” or “light shield material 160” “light shield material 48 is patterned to form a black matrix 60. The black matrix 60 is formed between the lenses 32 and is preferably formed so as to surround each of the lenses 32; thereby improving the contrast between pixels” see that black matrix is black because it absorbs light] formed in an effective pixel peripheral region, 
the effective pixel peripheral region being provided so as to enclose an outer side [this is the outer part of the outermost pixels of the “two-dimensional image sensor” ] of an effective pixel region in which a plurality of pixels is disposed in a matrix, so as to cover a semiconductor substrate [see substrate below 140 in Fig. 10]; 
a microlens layer [“Each pixel has the lens 112”] provided as an upper layer than the first light absorbing film and having a microlens formed so as to condense light for each of the pixels in the effective pixel region; and 
a second light absorbing film [“black matrix 130”] provided as an upper layer than the microlens layer and formed in [Fig. 10] the effective pixel peripheral region, 

    PNG
    media_image1.png
    604
    794
    media_image1.png
    Greyscale

and seems to show in Fig. 10 reproduced above wherein, in a plan view, at least a portion of the first light absorbing film, at least a portion of the microlens layer, and at least a portion of the second light absorbing film overlap each other in the effective pixel peripheral region but does not state this overlap.
See Otsuka teaches see paragraph 0067-0071 “pixel region 23 includes an active pixel region 24, and a so-called optical black region 25, which is a pixel region used as a reference of an optical black level outside the active pixel region 24” “in the embodiment, a light blocking layer 39 is formed on the insulating film 34 in the active pixel region 24 and the optical black region 25 of the pixel region 23. The light blocking layer 39 is formed so as to surround the photodiodes PD of the respective pixels in the active pixel region 24, and the light blocking layer 39 which is the same film extending from the light blocking layer 39 in the active pixel region 24 is formed on the entire surface in the optical black region 25. In the active pixel region 24, a concave portion 41 surrounded by the light blocking layer 39 is formed in a region corresponding to each photodiode PD. As the light blocking layer 39, for example, a single film such as Al, Cu or W, or a metal film such as an alloy film thereof is used”.
Thus it would be obvious to modify Takakuwa to include optical black pixel region in the periphery where the black matrix 130 is formed to cover the lens 112 i.e. to modify Takakuwa to include overlap, so that in combination the the effective pixel peripheral region includes this optical black pixel region in the periphery.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain an optical black pixel region to obtain a reference of an optical black level.
In regard to claim 2 Takakuwa and Otsuka as combined teaches  further comprising: a reflection preventing film [“light-transmitting layer 120” is a  reflection preventing film under broadest reasonable interpretation because the difference in refractive index between 112 and 120 is lower than the difference between 112 and air, because refractive index of 120 has to be lower than that of 112 ] formed on the microlens layer in the effective pixel region or the second light absorbing film in the effective pixel peripheral region. 
In regard to claim 3 Takakuwa and Otsuka as combined teaches  wherein the effective pixel peripheral region includes an OPB (Optical Black) region [see combination Otsuka] in which a photodiode for outputting a pixel signal for defining a level of a black color that becomes a reference when an image is to be generated is disposed. 
In regard to claim 4 Takakuwa and Otsuka as combined does not teach wherein the first light absorbing film and the second light absorbing film are formed from a material in which at least one of pigments of red, green, blue, yellow, cyan, magenta, gray, and black is internally added. 
However see Otsuka paragraph 0074, 0094 “anti-flare layer 44 may use, for example, a photosensitive film (for example, only a blue filter, or a combination of red, green, and blue filters) such as the color filter in the active pixel region 24, a photosensitive carbon black film, a photosensitive titanium black film, or the like” “a photosensitive resin to which pigments for a color filter are added”.
Thus it would be obvious to modify Takakuwa to include wherein the first light absorbing film and the second light absorbing film are formed from a material in which at least one of pigments of red, green, blue, yellow, cyan, magenta, gray, and black is internally added. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that colored pigments are known to give good results to filter and/or block light.
In regard to claim 6 Takakuwa and Otsuka as combined teaches  wherein a plurality of the microlenses formed by an etching method [see Takakuwa paragraph 0029 “The method for manufacturing a microlens array may preferably include the step of forming a layer and etching the resulting layer after forming the second light-transmitting layer, wherein the etching is performed after covering the layer with a resist patterned in a lithography step” ] is provided on the microlens layer. 
In regard to claim 8 Takakuwa and Otsuka as combined teaches  wherein a filter [see Takakuwa “color filter 180” ] that transmits light of a color corresponding to each of the pixels is disposed in the effective pixel region in a layer same as that of the first light absorbing film [this can be the outer part of “color filter 180” in the outermost pixels, it is noted that colored filters by definition absorb light ], and a plurality of the pixels provided in the effective pixel region receives light  [see Takakuwa “color filter 180” see Fig. 10] transmitted through the filters. 
In regard to claim 9 Takakuwa and Otsuka as combined teaches wherein a plurality of the pixels provided in the effective pixel region receives light [it is noted that the pixel in Takakuwa receives light in all wavelength range and that light is filtered to be different in the different pixels, the claim does not state that the pixel detects light in in all wavelength range, merely that it receives light in all wavelength range. In addition it is noted that by adding the different colors for each pixel, all wavelength range is detected in each pixel of an image, so the claim language needs to be narrowed] in all wavelength range. 
In regard to claim 10 Takakuwa and Otsuka as combined teaches wherein an inter-pixel light blocking film for blocking light between a plurality of the pixels is disposed [see that Takakuwa paragraph 0103 “light shield material 160 or an inner lens 170 may be provided in order to prevent the light detecting part 140 from receiving light from pixels which do not correspond thereto” i.e. 160 isolates the pixels and also absorbs light because it is black matrix] in a layer same as that of the first light absorbing film. 
[this rejection below is for the case when the color filter 180 is the first light absorbing film ]
In regard to claim 10 Takakuwa and Otsuka as combined does not state wherein an inter-pixel light blocking film for blocking light between a plurality of the pixels is disposed in a layer same as that of the first light absorbing film. 
See Otsuka Fig. 1 under 36 see paragraph 0085 “the color filters 35 are formed on the planarization film 40 in the active pixel region 24, and the anti-flare layer 44 is formed on the first refractive index layer 42 in the optical black region 25” “simultaneously formed”.
Thus it would be obvious to modify Takakuwa to include wherein an inter-pixel light blocking film for blocking light between a plurality of the pixels is disposed in a layer same as that of the first light absorbing film. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that colored pigments are known to give good results to filter and/or block light.
In regard to claim 12 Takakuwa and Otsuka as combined teaches wherein the second light absorbing film is formed so as to cover a semiconductor element [see “transferring part 150”,   “light detecting part 140 of each pixel” , see combination, these are the devices in the optical black pixel region in the periphery] mounted on the semiconductor substrate in the effective pixel peripheral region. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa and Otsuka as combined and further in view of Furuta (US 20140367817 A1).
In regard to claim 7 Takakuwa and Otsuka as combined does not teach wherein a plurality of the microlenses formed by a heat reflow method is provided on the microlens layer. 
See Furuta paragraph 0097 “the microlens 17 corresponding to each of the photoelectric conversion elements 11 is formed on the sealing layer 16.  This microlens 17 is formed from a transparent inorganic or organic material.  This microlens 17 may be formed by patterning the resin and then heating the patterned resin to reflow the resin, or may be formed by transfer etching with the use of a mask-shaped resist pattern”.
Thus it would be obvious to modify Takakuwa to include wherein a plurality of the microlenses formed by a heat reflow method is provided on the microlens layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that method of Furuta  is known to give good results to form the lens.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa in view of Otsuka .
In regard to claim 15 Takakuwa teaches a fabrication method [see Fig. 10 see paragraph 0102 “image pickup unit” “in a two-dimensional image sensor, a light detecting part (for example, a photodiode) 140 is provided for each of a plurality of pixels”], comprising the steps of:
forming a first light absorbing film [see it can be either “color filter 180” or “light shield material 160” “light shield material 48 is patterned to form a black matrix 60. The black matrix 60 is formed between the lenses 32 and is preferably formed so as to surround each of the lenses 32; thereby improving the contrast between pixels” see that black matrix is black because it absorbs light] in an effective pixel peripheral region, 
the effective pixel peripheral region being provided so as to enclose an outer side [this is the outer part of the outermost pixels of the “two-dimensional image sensor” ] of an effective pixel region in which a plurality of pixels is disposed in a matrix, so as to cover a semiconductor substrate [see substrate below 140 in Fig. 10]; 
forming, in a microlens layer [“Each pixel has the lens 112”] provided as an upper layer than the first light absorbing film, a microlens [“Each pixel has the lens 112”] for condensing light for each of the pixels in the effective pixel region; and 
forming a second light absorbing film [“black matrix 130”] provided as an upper layer than the microlens layer in the effective pixel peripheral region, 

    PNG
    media_image1.png
    604
    794
    media_image1.png
    Greyscale

and seems to show in Fig. 10 reproduced above wherein, in a plan view, at least a portion of the first light absorbing film, at least a portion of the microlens layer, and at least a portion of the second light absorbing film overlap each other in the effective pixel peripheral region but does not state this overlap.
See Otsuka teaches see paragraph 0067-0071 “pixel region 23 includes an active pixel region 24, and a so-called optical black region 25, which is a pixel region used as a reference of an optical black level outside the active pixel region 24” “in the embodiment, a light blocking layer 39 is formed on the insulating film 34 in the active pixel region 24 and the optical black region 25 of the pixel region 23. The light blocking layer 39 is formed so as to surround the photodiodes PD of the respective pixels in the active pixel region 24, and the light blocking layer 39 which is the same film extending from the light blocking layer 39 in the active pixel region 24 is formed on the entire surface in the optical black region 25. In the active pixel region 24, a concave portion 41 surrounded by the light blocking layer 39 is formed in a region corresponding to each photodiode PD. As the light blocking layer 39, for example, a single film such as Al, Cu or W, or a metal film such as an alloy film thereof is used”.
Thus it would be obvious to modify Takakuwa to include optical black pixel region in the periphery where the black matrix 130 is formed to cover the lens 112 i.e. to modify Takakuwa to include overlap, so that in combination the the effective pixel peripheral region includes this optical black pixel region in the periphery.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain an optical black pixel region to obtain a reference of an optical black level.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakuwa in view of Otsuka .
In regard to claim 16 Takakuwa teaches Electronic equipment [see Fig. 10 see paragraph 0102, 0112 “electrooptic devices such as liquid crystal devices and organic electroluminescence devices. Furthermore, such electrooptic devices may be used for electronic devices such as direct-view displays used for various electronic devices and projection displays such as projectors. These electronic devices include monitors (displays) used for personal computers such as laptop personal computers and notebook-size personal computers, television monitors, video phones monitors, monitors for portable electronic devices such as mobile phones (including PHS), electronic notebooks, electronic dictionaries, electronic cameras (digital cameras), and video cameras” “image pickup unit” “in a two-dimensional image sensor, a light detecting part (for example, a photodiode) 140 is provided for each of a plurality of pixels”], comprising: 
an imaging element including a first light absorbing film [see it can be either “color filter 180” or “light shield material 160” “light shield material 48 is patterned to form a black matrix 60. The black matrix 60 is formed between the lenses 32 and is preferably formed so as to surround each of the lenses 32; thereby improving the contrast between pixels” see that black matrix is black because it absorbs light] formed in an effective pixel peripheral region, 
the effective pixel peripheral region being provided so as to enclose an outer side [this is the outer part of the outermost pixels of the “two-dimensional image sensor” ] of an effective pixel region in which a plurality of pixels is disposed in a matrix, so as to cover a semiconductor substrate [see substrate below 140 in Fig. 10] , 
a microlens layer [“Each pixel has the lens 112”] provided as an upper layer than the first light absorbing film and having a microlens [“Each pixel has the lens 112”] formed so as to condense light for each of the pixels in the effective pixel region, and 
a second light absorbing film [“black matrix 130”] provided as an upper layer than the microlens layer and formed in the effective pixel peripheral region, 

    PNG
    media_image1.png
    604
    794
    media_image1.png
    Greyscale

and seems to show in Fig. 10 reproduced above wherein, in a plan view, at least a portion of the first light absorbing film, at least a portion of the microlens layer, and at least a portion of the second light absorbing film overlap each other in the effective pixel peripheral region but does not state this overlap.
See Otsuka teaches see paragraph 0067-0071 “pixel region 23 includes an active pixel region 24, and a so-called optical black region 25, which is a pixel region used as a reference of an optical black level outside the active pixel region 24” “in the embodiment, a light blocking layer 39 is formed on the insulating film 34 in the active pixel region 24 and the optical black region 25 of the pixel region 23. The light blocking layer 39 is formed so as to surround the photodiodes PD of the respective pixels in the active pixel region 24, and the light blocking layer 39 which is the same film extending from the light blocking layer 39 in the active pixel region 24 is formed on the entire surface in the optical black region 25. In the active pixel region 24, a concave portion 41 surrounded by the light blocking layer 39 is formed in a region corresponding to each photodiode PD. As the light blocking layer 39, for example, a single film such as Al, Cu or W, or a metal film such as an alloy film thereof is used”.
Thus it would be obvious to modify Takakuwa to include optical black pixel region in the periphery where the black matrix 130 is formed to cover the lens 112 i.e. to modify Takakuwa to include overlap, so that in combination the the effective pixel peripheral region includes this optical black pixel region in the periphery.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain an optical black pixel region to obtain a reference of an optical black level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Liu et al. (US 8557626 B2) Fig. 2G see “photo sensor 203” “a light-shielding pattern 209a is formed, and the light transmitting region 211 is formed to expose the center region 206A of the opening 206 of the lens, as shown in FIGS. 2G” “electromagnetic interference layer 107 has electrical and/or magnetic conductivity including metal, alloy, or ceramic. The electromagnetic interference layer 107 can be formed by sputtering. Compared to the light-shielding layer 109, the electromagnetic interference layer 107 has lower light-shielding effect and lower interaction with the lens 100. The light-shielding layer 109, without conductivity of electricity and magnetism, is used to shield light and protect the electromagnetic interference layer 107. In one embodiment, the light-shielding layer 109 includes a polymer”. See that only a portion of the lens is exposed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/    Primary Examiner, Art Unit 2818